DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statement filed on 3/31/2021 has been entered. The preliminary 
amendment filed on 3/31/2021 has been entered. Claims 1-2 are presented for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Saita et al. (Saita et al. – 2009/0244165; herein referred to as “Saita”) in view of Miyamoto et al. (Miyamoto et al. – 2007/0008355; herein after “Miyamoto”).
Regarding claim 1, Saita discloses a printing inspection device that reads printing including a two- dimensional code printed on a printing target, the device comprising: 
means for inputting a recognition target including a two-dimensional code in a form of a multi-level image (Saito; figures 6-10, 23; par. 0104, 0105, 0115, 0106, 0107, 0129, 0130, 0133, 
image binarization means for binarizing the multi-level image with a predetermined binarization threshold value and outputting a binary image; two-dimensional code detection means for detecting a region of a two-dimensional code from the binary image (Saito; figures 6-10, 23; par. 0104, 0105, 0115, 0106, 0107, 0129, 0130, 0133, 0134, 0175, 0178, 0207 – printing test pattern, imaging test pattern, correcting errors, 2D image, reading device, test pattern scanning, processor 180C perform the binarization/multilevel conversion, multilevel image; figure 6 – par. 0025, 0042, 0045, 0093, 0094, 0095, 0104 - image reading and processing serving as image decoding); 
decoding means for decoding the two-dimensional code (Saito; figures 6-10, 23; par. 0104, 0105, 0115, 0106, 0107, 0129, 0130, 0133, 0134, 0175, 0178, 0207 – printing test pattern, imaging test pattern, correcting errors, 2D image, reading device, test pattern scanning, processor 180C perform the binarization/multilevel conversion, multilevel image; figure 6 – par. 0025, 0042, 0045, 0093, 0094, 0095, 0104 - image reading and processing serving as image decoding); and 
read test means for performing a read test, wherein the read test means performs a read test by binarizing one or more inspection samples [with brightness values] for all gradations, as a threshold value, [obtains a maximum value and a minimum value of readable brightness values], causes the obtained maximum value and minimum value to be displayed in a display portion, and sets a median value between the minimum value and the maximum value, as a binarization threshold value for a two-dimensional code image in a practical printing inspection (Saito; 
The claim differs in calling for adjustment of other parameters such as brightness. However, this claimed limitation is not new. Reference to Miyamoto is cited as evidence showing the conventionality of adjusting brightness level (Miyamoto; par. 0072, 0083, 0090, 0095, 0100, 0102, 0108, 0109, 0111, 0113, 0137 – calibration table, density, brightness level, average brightness level). In view of Miyamoto’s teachings, it would have been obvious to incorporate the brightness adjustment in the system as taught by Saito. The modification allows the system to calibrate parameters such as brightness after scanning the test pattern that would be well within the skill levels and expectations of an ordinary skilled artisan. 
Regarding claim 2, see the discussions regarding claim 1 in view of Saito/Miyamoto. Further, Saito/Miyamoto discloses the printing inspection device according to claim 1, wherein when the read test is performed, an average brightness value for all pixels in a printing read region, and a difference between the calculated average brightness value and the median value is Page 4 of 6Application No. To be determined Attorney Docket No. 110900.PE415US obtained as a correction value, in the practical printing inspection, the average brightness value for all pixels in the printing read region is calculated for each inspection target, and the multi-level image is binarized with a numerical value obtained by adding the correction value to the brightness average value, as the binarization threshold value (Saito; figures 6-10, 23; par. 0104, 0105, 0115, 0106, 0107, 0129, 0130, 0133, 0134, 0175, 0178, 0207 – printing test pattern, imaging test pattern, correcting errors, 2D image, reading device, test pattern scanning, processor 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.